August 2, 1940. The opinion of the Court was delivered by
In the opinion prepared in this case by Mr. Justice Baker and concurred in by Mr. Acting Associate Justice Lide, the conclusion is reached that the judgment below should be reversed. For the reasons therein stated, it is held that a new trial should be ordered because of error in the admission of evidence.
We adopt and concur in the decision of all of the questions discussed and passed upon in the opinion of Mr. Justice Baker, except his disposition of the exceptions relating to the admission of evidence. As to these exceptions we are constrained to reach a different conclusion. In out opinion all of the exceptions should be overruled, and the judgment affirmed.
The determination of the relevancy and materiality of a photograph is left to the sound discretion of the trial Judge. We agree that photographs which are calculated to arouse the sympathies or prejudices of the jury are properly excluded if they are entirely irrelevant or not substantially necessary to show material facts or conditions. The picture showed the head and torso of the dead Negro woman, Maggie McDaniel, and was introduced in evidence when Dr. W.L. Glennon was on the stand. The doctor had *Page 412 
examined the dead body and the fatal wound forty-eight to seventy-two hours after the commission of the crime, and he identified the picture as being that of the woman upon whose body he had conducted a post mortem. A sister of the deceased, after viewing the body, testified that she had great difficulty in making identification because of its advanced stage of decomposition. Identification with her was made possible largely by recognizing the feet of the deceased. A son of the deceased woman testified, upon viewing the photograph, that he recognized the deceased as his mother by her irregular teeth, and from other characteristic features. It seems to us that it was a wise precaution on the part of the officers to take the photograph objected to, in order to insure identification.
According to the evidence, the dead body of Maggie McDaniel was found on the side of a public road in Orangeburg County on the fourth Saturday in October, 1938, Her throat had been cut from ear to ear. The defendant, her husband, was convicted of murdering her, upon testimony which satisfied the jury of his guilt beyond a reasonable doubt. The body was not discovered for several days, and when discovered dissolution had set in. All of the witnesses, without exception, testified as to the gruesome condition of the body and of the presence of maggots in large numbers in and near the wound.
In our opinion the trial Judge did not abuse his discretion in admitting the photograph as being relevant, nor can we attach any importance, in view of the facts of this case, to the contention that the photograph prejudiced the jury against the defendant. Everything depicted by the photograph was, subsequent to its introduction, testified to in detail by the witnesses.
Nor can we concur in the view that the lower Court erred in allowing the witness, Hawthorne, to testify that stains found by him on the clothing of the appellant were blood stains. *Page 413 
It is said in 20 Am. Jur., Section 887, page 746: "While expert testimony is often used to identify blood or bloodstains by chemical analysis or to distinguish by the microscope between human and animal blood, the identification of a substance as blood has often been permitted to be made by a non-expert. The existence of blood in large quantities and of stains recent and marked may be distinguished by most persons. While it is more difficult to discover the character of a few drops or a smaller quantity, it does not necessarily follow that those who from experience and observation have become familiar with the appearance of blood cannot testify to its reality as a matter of fact."
And the same rule is expressed in 2 Jones on Evidence, 4th Ed., Section 361, page 675: "The testimony of the chemist who has analyzed blood, and that of the observer who has merely recognized it by the use of the senses belong to the same legal grade of evidence, and though the one may be entitled to greater weight than the other with the jury, the exclusion of either is not sustainable."
Naturally if the effort had been made by the State to distinguish between human blood and the blood of some animal, the question would have been one of science, and would have required the application of very great skill and knowledge, but no such effort was made.
The witness, Hawthorne, testified that he went to the apartment of the defendant within about five days after the homicide was discovered, searched the clothes closet of the defendant and found what he regarded as blood stains on a pair of trousers. He called this to the attention of the defendant, who explained that he, with his clothes on, frequently cut up and cooked fish heads, chicken necks, and backbones, and that the stain might have resulted from this practice. Upon trial the prisoner denied having had any conversation with Mr. Hawthorne with reference to the blood stains. *Page 414 
Many cases are cited in support of the texts we have quoted, from American Jurisprudence and 2 Jones on Evidence, and in our opinion the rule announced is sound and correct. An examination of the record convinces us that the defendant received a fair and impartial trial, free from error.
Judgment affirmed.
MR. CHIEF JUSTICE BONHAM and MR. JUSTICE STUKES concur.
MR. JUSTICE BAKER and MR. ACTING ASSOCIATE JUSTICE L.D. LIDE dissent.